DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Response to Arguments
Applicant’s arguments filed 06/16/22 have been fully considered but are not persuasive.  
Applicant argues on pages 9 and 11 of the instant Remarks:
In response, it is respectfully submitted that a prima facie obviousness cannot be met because the proposed modification of the prior art invention would change the principle of operation of the prior art invention. (See MPEP 2143.01 That is, the combination of Ryu and Park admittedly disclose with respect to paras [0072-0075] of Park “of performing a low frequency drive for a first period and if the first period does not pass a point in time (count of a duration of the second mode to a reference time), the low frequency drive can be repeated. However, if the first period of low frequency driving passes the duration count (time) of a reference time, the high frequency mode is performed.”
Therefore, for all of the above reasons set forth above, a prima facie case of obviousness has not been established using Ryu in view of Park, and in further view of Wu.
Neither Ryu, nor Park, nor Wu, either alone or in combination, teach or suggest “wherein when the duration of the second mode is greater than a reference time, a threshold shift preventing mode operates during the duration of the second mode, and wherein, in the threshold shift preventing mode, a driving signal applied to at least one of the switching element of the first type and the switching element of the second type is changed preventing a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type”, as recited in independent claim 16.

The examiner respectfully disagrees.  As indicated by the applicant, Wu discloses providing a threshold shift preventing mode operation based on light and temperature.  Furthermore, the combination of Ryu and Park provide a second mode and duration count during the second mode.  However, there is no explicit teaching in the above references where the operations of Ryu and Park precludes the operation of Wu.  Therefore, the combination of references provides a scenario where the operation of Wu can occur during a time when the count duration of the second mode is greater than a reference time, thereby meeting the claimed limitation “wherein when the duration of the second mode is greater than a reference time...”  In addition, the above operations do not provide a teaching away as none of the references indicate their specific operations would cause the display to malfunction or their specific functions would inhibit the operation taught by the other references.  
Lastly, In response to applicant's argument that the proposed modification of the prior art invention would change the principle of operation of the prior art invention, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In the combination of references, the functions taught by the combination of references provides a scenario of operation according to the “when” statement of claim 16, thereby providing a threshold shift preventing mode during a duration of a second mode being greater than a reference time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS) and further view of Wu (US Publication 2017/0221445).
Regarding independent claim 16, Ryu teaches a display panel comprising:
a display panel comprising a pixel, (Ryu illustrates in Fig. 1 of having a display panel which includes pixels (Abstract));
the pixel comprising a switching element of a first type and a switching element of a second type different from the first type; (The pixel, illustrated in Fig. 3, comprises switching elements (transistors, ST1, ST2, ST3, D1).  In [0068], Ryu teaches that the switching elements may be one of a polycrystalline transistor or an oxide transistor and can be any combination thereof.  Therefore, a pixel circuit having switching elements, ST1-ST3, has a switching element of a first type and a switching element of a second type);
and a display panel driver which drives the display panel, wherein the display panel driver is configured to drive the switching element of the first type in a high driving frequency and the switching element of the second type in the high driving frequency in a first mode, wherein the display panel driver is configured to drive at least one of the switching element of the first type and the switching element of the second type in the low driving frequency in a second mode, and (In [0059], Ryu teaches of operating the display panel in a high-speed driving (normal) mode and a low-speed driving mode via a timing controller which controls the modes of the gate driving circuit, 120.  In [0055-0056], Ryu indicates that gate driver, 120 outputs scan pulses, SCAN1, SCAN2 and the EM signal, which, as illustrated in Fig. 3 controls the driving elements and operates in a normal (high-speed) and low-speed driving modes, indicating the switching elements are driven according to the claim limitation);
Although Ryu teaches of having switching elements of a first and second type in a pixel and operating the elements in a first or second mode, Ryu does not explicitly teach:
wherein the display panel driver is configured to count a duration of the second mode, and wherein when the duration of the second mode is greater than a reference time,
However, in the same field of endeavor, Park discloses, in [0072-0075], of performing a low frequency drive for a first period and if the first period does not pass a point of time (count of a duration of the second mode to a reference time), the low frequency drive can be repeated.  However, if the first period of low frequency driving passes the duration count (time) of a reference time, the high frequency mode is performed.
Ryu teaches a base process/product of a display panel operating in a first and second mode for pixels comprising first and second switching types, which the claimed invention can be seen as an improvement in that the reduction in flicker and power consumption.  Park teaches a known technique of counting a duration of a second mode (determining a duration of time) and comparing it to a reference time to determine when to switch from a second mode (low frequency) to a first mode (high frequency) that is comparable to the base process/product.
Park’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu and the results would have been predictable and resulted in the display panel changing from a low frequency driving mode to a high-frequency driving mode based on a count-duration of time to a reference time, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
Although the combination of Ryu and Park provide the display apparatus with the structure and operations as claimed above, they do not appear to explicitly teach that the signal provided:
....preventing a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type
However, in the field of displays, Wu discloses in [0022, 0024] that the threshold voltage of transistors can shift because of light and temperature and provides a compensation signal.  Wu discloses in [0024] that a transistor threshold voltage shift causes the display to blink, but by using the operation disclosed by Wu in [0022-0024, 0026, Fig. 3], which prevents the shifting of the transistor, the display does not blink.
The combination of Ryu and Park teaches a base process/product of display device which operates in a first and second mode and using different types of switching elements, which the claimed invention can be seen as an improvement in that display has reduced power consumption and flicker. WU teaches a known technique of preventing a shift of a threshold voltage of transistors to prevent display blinking that is comparable to the base process/product.
Wu’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu/Park and the results would have been predictable and resulted in a threshold shift preventing mode which prevents a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.
a threshold shift preventing mode operates during the duration of the second mode, and wherein, in the threshold shift preventing mode a driving signal applied to at least one of the switching element of the first type and the switching element of the second type is changed preventing a shift of a threshold voltage of the at least one of the switching element of the first type and the switching element of the second type
 (The combined teachings of Ryu, Park and Wu  provides a driving signal to the switching elements from a low frequency to a high frequency based on a count of time to a reference time and provides a threshold shifting preventing mode in order to suppress flicker (blink) in the display).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS), Wu (US Publication 2017/0221445) and in further view of Lee (US Publication 2015/0145900).
Regarding dependent claim 17, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
when the duration of the second mode is greater than the reference time (As taught by Park in claim 16);
Although the combination of Ryu and Park disclose changing from a low frequency driving mode to a high-frequency driving mode, they do not explicitly disclose:
the display panel driver is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency.
However, in the same field of endeavor, Lee discloses in [0098-0099] of inserting a compensation frame having a frequency greater than the low driving frequency.
The combination of Ryu and Park discloses a base process/product of a display panel, which has an operation of going from a low frequency driving to a high speed driving, which the claimed invention can be seen as an improvement in that display uses less power.  Lee teaches a known technique of a display panel driver which is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency that is comparable to the base process/product.
Lee’s known technique, as cited above, would have been recognized by one skilled in the art as applicable to the base process/product of Ryu/Park and the results would have been predictable and resulted in when the duration of the second mode is greater than the reference time, the display panel driver is configured to insert a compensation frame having a compensation driving frequency greater than the low driving frequency, which results in an improved process/product.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the invention.
The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of applying this known technique to a known device (method, or product) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu (US Publication 2017/0092198) in view of Park (KR 10-2016-0022450, listed in applicant’s IDS), Wu (US Publication 2017/0221445) and in further view of Park2 (US Publication 2012/0026137).
Regarding dependent claim 18, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
a data write gate signal and a data initialization gate signal applied to the display panel are generated based on a gate-on on voltage and a gate-off voltage, (Data write gate signal, SCAN1 and a data initialization gate signal, SCAN2 are applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off);
and wherein when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Ryu illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to decrease a level of the gate-off voltage 
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would decrease the level of time of applying the gate-off voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to a decrease of the gate-off signal.
Regarding dependent claim 19, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
a data write gate signal and a data initialization gate signal applied to the display panel are generated based on a gate-on on voltage and a gate-off voltage, (Data write gate signal, SCAN1 and a data initialization gate signal, SCAN2 are applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off);
and wherein when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Ryu illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to increase a level of the gate-on voltage 
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would increase the level of time of applying the gate-on voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to an increase in the overall time of the gate-on signal.
Regarding dependent claim 20, Ryu, as modified by Park and Wu, discloses the display apparatus of claim 16, wherein:
when the duration of the second mode is greater than the reference time, (As taught by Park in claim 16);
Data initialization gate signal, SCAN2 is applied to the display panel based on gate-on and gate-off voltages (see Fig. 4 in one example) and also the well-known operations of switching transistors with on and off signals (High/Low) applied to the gate of the transistors for turning the transistors on and off. Ryu further illustrates in Fig. 9 (in one example) of extending the Horizontal Blank period (Hblank) for the low-frequency mode and using gate-off/on voltages for controlling the switching elements (transistors) and Park discloses of operating in the normal (high-frequency) mode when the duration of the low-frequency (second) mode is greater than a reference time.  However, they do not explicitly detail:
the display panel driver is configured to decrease a level of an initialization voltage applied to the display panel.
However, Park2 discloses in [0072] of not applying gate signal during a horizontal blank period.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the display apparatus including the teachings provided by the combination of Ryu and Park; to include the feature of not providing gate signal during a horizontal blank period, as disclosed by Park2, to save power ([0007]).
Based on the comparison of Fig. 9, parts (A) (normal, high-frequency driving) and (B) (low-frequency driving) in Ryu and the teachings of Park2 of not providing a gate-on signal during a horizontal blank period, the operation during the high-frequency driving would decrease the level of time of applying the gate-off voltage, as compared to the low frequency driving, as no gate-on signal is provided during the horizontal blanking time, amounting to an increase in the overall time of the gate-on signal and decreasing the level of time of applying the gate-off voltage of the initialization voltage (SCAN2)).

Conclusion
Pertinent Art
5.	The prior art made of record and not relied upon is considered pertinent to the applicant's disclosure:
US Patent Publication 2014/0146031 to Lee discloses of using a signal to prevent transistor threshold voltage from shifting [0051], but does not teach all the limitations of the claims.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chad Dicke whose telephone number is (571)270-7996.  The examiner can normally be reached on Monday-Friday 8AM-4PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHAD M DICKE/Primary Examiner, Art Unit 2693